Exhibit 99.1 SUBSCRIPTION AGREEMENT American Xanthan Corporation 1712 Pioneer Avenue Suite 1749 Cheyenne, WY82001 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of American Xanthan Corporation (the “Company”) at a price of $0.01 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Mr. Alex Liu solicited him/her/it to purchase the shares of Common Stock of the Company and no other person participated in such solicitation other than Mr. Liu. MAKE CHECK PAYABLE TO: AMERICAN XANTHAN CORPORATION Executed this day of , 2014. Name of Purchaser Signature of Purchaser Address of Purchaser Printed Name of Purchaser PLEASE ENSURE FUNDS ARE IN US DOLLARS X $0.01 US$ Number of Shares Purchased Total Subscription Price Form of Payment: Cash: Check #: Other: AMERICAN XANTHAN CORPORATION By: Title:
